Case 18-74045-FJS       Doc 88   Filed 10/02/20 Entered 10/02/20 13:05:18           Desc Main
                                 Document     Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                (Norfolk) DIVISION

IN RE:                                                    CASE NO.: 18-74045
James Oscar Banks, Sr

                                                          CHAPTER 13

      Debtor(s),
__________________________________________/

                       NOTICE OF WITHDRAWAL OF
         NOTICE OF MORTGAGE PAYMENT CHANGE FILED ***08/31/2020***

         Comes now Christopher Giacinto of the Padgett Law Group and hereby withdraws

         JP MORGAN CHASE BANK, NATIONAL ASSOCIATION

      Notice of Mortgage Payment Change filed 08/31/2020 as the notice was filed in error.

         DATED this 2nd day of October, 2020.


                                                   Respectfully submitted,

                                                   /s/ Christopher Giacinto
                                                   __________________________________
                                                   Christopher Giacinto
                                                   Padgett Law Group
                                                   6267 Old Water Oak Road
                                                   Suite 203
                                                   Tallahassee, Florida 32312
                                                   (850) 422-2520 (telephone)
                                                   (850) 422-2567 (fax)
                                                   bkcrm@padgettlaw.net
                                                   Authorized Agent for Creditor
Case 18-74045-FJS          Doc 88     Filed 10/02/20 Entered 10/02/20 13:05:18   Desc Main
                                      Document     Page 2 of 2



                                    CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this the 2nd day of October, 2020, a true and correct copy
of the foregoing has been furnished by U.S. Mail and/or electronically to:
Debtor 1
James Oscar Banks, Sr
6341 Leafwood Rd.
Suffolk, VA 23437

Debtor’s Attorney
Dana S. Power
Harbour Law, PLC
500 East Plume Street
Suite 801
Norfolk, VA 23510

Trustee
Michael P. Cotter
Chapter 13 Trustee
341 Dial: 866-829-0903 Code: 2027797
870 Greenbrier Circle, Suite 402
Chesapeake, VA 23320

U.S. Trustee
John P. Fitzgerald, III
Office of the U.S. Trustee, Region 4 -N
200 Granby Street, Room 625
Norfolk, VA 23510
                                                    /s/ Christopher Giacinto
                                                    __________________________________
                                                    Christopher Giacinto
